Case 19-70323-hdh11 Doc 23 Filed 12/18/19 Entered 12/18/19 16:26:19 Page1of3

 

3:44 PM M.E. Ledue Properties / M.E. Ledue Construction
42/18/19 Balance Sheet
Accrual Basis As of December 18, 2019
Dec 18, 19
ASSETS
Current Assets
Checking/Savings
DIP Account So ie ean 882-80
Total Checking/Savings 862.50
Accounts Receivable
Accounts Receivable ae 30,628.72
Total Accounts Recelvable 30,628.72
Other Current Assets
Undeposited Funds nt 834.00
Total Other Currant Assets ee 4,834.00
TOTAL ASSETS 33,325.22

 

 

LIABILITIES & EQUITY
Liabilities
Current Liabliities
Accounts Payable

Accounts Payable _ 3,255.68
Total Accounts Payable ee 3,255.68
Total Current Liabilities 3,255.68

Long Term Liabilities
Notes Payable

USCU - Quads -76719-19 _ 149,386.40
Total Notes Payable 149,386.40
Total Long Term Liabilities 149,386.40
Total Liablities 162,642.08
Equity
Opening Bai Equity +276, 185.56
Owners Draw/Equity 258,538.68
Retained Earnings 561,283.32
Net Income 23,879.79
Total Equity 567,516.23

 

TOTAL LIABILITIES & EQUITY 720,158.34

Page 1
Case 19-70323-hdh11 Doc 23 Filed 12/18/19 Entered 12/18/19 16:26:19 Page 2of3

3:49 PM M.E. Ledue Properties / M.E. Ledue Construction

42/18/19 Statement of Cash Flows

January 1 through December 18, 2019

OPERATING ACTIVITIES
Nat Incame
Adjustments to reconcile Net Income
to net cash provided by operations:
Accounts Receivable
Accounts Payable

Net cash provided by Operating Activities

INVESTING ACTIVITIES
Shareholder Loan

Nei cash provided by Investing Activities

FINANGING ACTIVITIES
Notes Payable:FN® of WE - $th St.
Notes Payable: Froperty Tax Loan
Notes Payable:WVisCU - Quads -76719-19
Owners Oraw/Equity

Net cash provided by Financing Activities
Net cash increase for period
Cash at beginning of period

Cash at end of period

dan 1 - Dec 18, 19

23,879.79

16,539.21
2,588.66

43,007.66

“787.00
-787.00

-,940.00
-27,200.13
24,339.63
-3,250,00

__..742,050.30

30,170.36

_,, 5546.96
36,717.3

 

Page 1
sz pmSe 19-70323-Ndhd & DOG RSET Eevee ist etGA TS «Page 3 of S

4248/19 Profit & Loss

Accrual Basis January 1 through December 18, 2019

Ordinary income/Expense
Income
Fee Income

Rental
Sales

Total Income
Gross Profit

Expense
Automobile Expense
Bank Service Charges

Cleaning Service
Contract Labor
Filing Fees
HVAG

ingurance

Interest Expense
Finance Charge
Loan Interest

Total Interest Expense

Lawn Service

Reconcillation Discrepancies

Repairs
Building Repairs
Equipment Repairs
Plumbing

Tatal Repairs

Supplies
Office

Total Supplies

Taxes
Property

Total Taxes

Uihities
Electric

Water
Wiifities - Other

Total Utilities
Total Expense
Net Ordinary Income

Other Income/Expense
Other Expense
Bad Debt

Total Other Expense
Net Other Income

Net Income

dant -Dec 1819

4140.00

65,478.00
13,650.36

79,238.36
79,238.36

50.00
162.00

411,35
4,312.50
376.00
486.44
4,023.25

6.25
3,420.75

3,427.00

290.00
-200.00

764.80
350.75
686.83

1,782.38

48.90
48.90

11,864.49
11,864.49

1,356.48
7,493.57
_ 41.00

_8,877,05
32,895.36

46,343.00

22 463.21
___. 22,463.21
| 722,463.24
23,879.79

Page 1
